Citation Nr: 0400717	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
disorders of the right side of the body.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right leg disorder.


7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  

The Board notes that in July 2003, the veteran submitted a 
waiver of initial RO consideration for additional evidence 
submitted to the Board.  As such, the Board is not required 
to remand the claim to the RO for de novo review of the 
evidence received in June 2003. 

The issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service 
connection for diabetes mellitus, a heart disorder, a 
bilateral foot disorder, a right shoulder disorder, disorders 
of the right side of the body, a right leg disorder, and a 
low back disorder, will be addressed in the REMAND portion of 
this decision. 


FINDINGS OF FACT

1.  In an unappealed February 1997 rating decision, the RO 
denied service connection for PTSD.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1997 rating decision is new 
and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§  5103, 5103A, 
7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

3.  Since the February 1997 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  (2) If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of 38 C.F.R. § 
3.1(y) and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  (3) If a PTSD claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for PTSD on the 
basis that he has submitted new and material evidence.  The 
Board observes that the veteran's service connection claim 
was originally denied in a February 1997 rating decision.  At 
that time, the RO stated that there was no evidence that the 
veteran suffered from PTSD secondary to a fall incurred 
during active service.  There was no current diagnosis of 
PTSD.  The February 1997 rating decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).  

In January 2001, the veteran filed to reopen his service 
connection claim.  An April 2001 rating decision denied the 
veteran's claim and he disagreed with that decision, 
initiating a timely appeal.  As there is a prior final 
determination for the veteran's claim of entitlement to 
service connection for PTSD, the February 1997 rating 
decision, the Board is now required to decide whether new and 
material evidence has been presented before reopening and 
adjudicating the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the February 1997 rating 
decision, VA outpatient treatment records, as well as a VA 
medical opinion, have been received as evidence.  In a 
January 2003 VA opinion, it was noted that the veteran 
displayed symptoms related to PTSD following a fall during 
active service.  It was further noted that the combination of 
"assaults and head injuries" contributed to a long-standing 
pattern of maladjustment.  Presuming the truthfulness of the 
evidence that has been presented, it bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran currently has PTSD that is 
etiologically related to active service.  Moreover, it is the 
Board's opinion that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2003); see also Hodge 
v. West, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board finds that the 
veteran has submitted new and material evidence, and his 
claim is reopened.

The Board thus finds that new and material evidence has been 
presented to reopen the veteran's claim of entitlement to 
service connection for PTSD.  However, given VA's statutory 
duty to assist the veteran, and in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of this issue is 
necessary.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
some provisions of the VCAA also apply to the question of 
whether new and material evidence has been submitted to 
reopen the claim, the Board's favorable resolution of that 
question mitigates any due process issues.  Following the 
development as requested below, the issue of the veteran's 
entitlement to service connection for PTSD will be ready for 
appellate review.  


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for PTSD; the 
appeal is granted to this extent only.  


REMAND

The Board has determined that additional development is 
necessary in the present case.  

As a preliminary matter, the Board observes that prior to the 
veteran's January 2001 claim, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Following a review of the veteran's claims file, it does not 
appear that the veteran has yet been apprised of the new 
rights provided to him under the VCAA for his new and 
material evidence claims, or his claim of entitlement to 
service connection for PTSD.  While the veteran's 
representative, in an April 2001 letter, noted the 
requirements of the VCAA, there is no evidence veteran has 
been fully apprised of his responsibility, as well as VA's 
responsibility, under the VCAA.  In Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that the failure by the 
Board to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform the claimant which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  The Court found in Quartuccio 
that the notice provisions of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) do apply to "those claimants who seek to 
reopen a claim by submitting new and material evidence, 
pursuant to 38 U.S.C. § 5108."  Quartuccio v. Principi, 16 
Vet. App. at 187.  Given the guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.  

In addition, the Board has also determined that additional 
development is required for the veteran's claim of 
entitlement to service connection for PTSD, claimed as due to 
personal assault and a residual of an in-service fall.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with the 
provisions of the VCAA as well as any 
applicable legal precedent.   

2.  The RO should request from National 
Personnel Records Center or other 
appropriate service department source 
copies of the veteran's complete official 
military personnel file, duty assignments 
etc.

3.  The RO should contact the veteran and 
ask him to give a comprehensive statement 
regarding his alleged stressors for his 
PTSD claim.  Ask the veteran to comment 
specifically on what he actually 
witnessed or experienced during active 
service.  The veteran is also requested 
to comment on any other stressful 
situations he considers relevant.  Ask 
the veteran to state an approximate date 
on which each incident occurred that he 
describes, within a 3-month range.  He 
must provide specific details (dates, 
times, places, names of people involved, 
etc.) concerning the alleged incidents he 
claims led to his PTSD.

4.  The RO should contact the veteran and 
notify him of the evidence permitted, 
from sources other than service records, 
that may corroborate his account of an 
in-service personal assault under the 
provisions of 38 C.F.R. § 3.304(f)(3) 
(2003).  

5.  The RO should arrange for the veteran 
to be accorded an examination by a 
psychiatrist to determine whether the 
veteran currently has PTSD that is 
related to a verified in-service stressor 
or personal assault.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the verified in-service 
stressors or assaults.  The examination 
report should reflect a review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.  The claims 
folder, or copies of all pertinent 
records, as well as a copy of this 
remand, must be made available to the 
examiner for review prior to, and during, 
the examination.

6.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD, including 
undertaking any additional development 
action as it deems proper and with 
consideration of the additional medical 
evidence that was submitted to the Board 
without RO review in June 2003.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



